ACCEPTED
                                                                                                                                             05-15-01361-CV
                                                                                                                                  FIFTH COURT OF APPEALS
Appellate Docket Number: 05-15-01361-CV                                                                                                      DALLAS, TEXAS
                                                                                                                                       11/9/2015 12:00:00 AM
                                                                                                                                                  LISA MATZ
Appellate Case Style:           Burleson                                                                                                              CLERK

                          Vs.
                                Collin County Community College District

Companion Case No.:
                                                                                                                      FILED IN
                                                                                                               5th COURT OF APPEALS
                                                                                                                   DALLAS, TEXAS
                                                                                                               11/8/2015 4:32:01 PM
Amended/corrected statement:                           DOCKETING STATEMENT (Civil)                                   LISA MATZ
                                                                                                                       Clerk
                                                 Appellate Court: 5th Court of Appeals
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                  II. Appellant Attorney(s)

V   Person     • Organization (choose one)                                    E       Lead Attorney
                                                                              First Name:        Chad
First Name:       Billy                                                       Middle Name: M.
Middle Name: D.                                                               Last Name:         Ruback
Last Name:        Burleson                                                    Suffix:
Suffix: III.                                                                  Law Firm Name: The Ruback Law Firm

Pro Se: 0                                                                     Address 1:         8117 Preston Road
                                                                              Address 2:         Suite 300
                                                                              City:              Dallas
                                                                              State:     Texas                        Zip+4:
                                                                              Telephone:         (214) 522-4243            ext.
                                                                              Fax:       (214) 522-2191
                                                                              Email:     chad@appeal.pro
                                                                              SBN:       90001244

I. Appellant                                                                  II. Appellant Attorney(s)
V Person Organization (choose one)                                            Fr      Lead Attorney
                                                                              First Name:        Chad
First Name:       Jon                                                         Middle Name: M.
Middle Name: J.                                                               Last Name:         Ruback
Last Name:        Mark                                                        Suffix:
Suffix:                                                                       Law Firm Name: The Ruback Law Firm

Pro Se: 0                                                                     Address 1:         8117 Preston Road
                                                                              Address 2:         Suite 300




                                                                   Page 1 of 8
                                                                  City:              Dallas
                                                                  State:     Texas                       Zip+4:   75225
                                                                  Telephone:         (214) 522-4243           ext.
                                                                  Fax:       (214) 522-4243
                                                                  Email:     chad@appeal.pro
                                                                  SBN:       90001244

I. Appellant                                                      II. Appellant Attorney(s)
F Person      Organization (choose one)                           17      Lead Attorney
                                                                  First Name:        Chad
First Name:       Craig                                           Middle Name: M.
Middle Name: A.                                                   Last Name:         Ruback
Last Name:        Bennight                                        Suffix:
Suffix:                                                           Law Firm Name: The Ruback Law Firm

Pro Se: 0                                                         Address 1:         8117 Preston Road
                                                                  Address 2:         Suite 300
                                                                  City:              Dallas
                                                                  State:     Texas                       Zip+4:   75225
                                                                  Telephone:         (214) 522-4243           ext.
                                                                  Fax:       (214) 522-2191
                                                                  Email:     chad@appeal.pro
                                                                  SBN:       90001244

III. Appellee                                                     IV. Appellee Attorney(s)
•   Person     17 Organization (choose one)                       17      Lead Attorney
Organization Name: Collin County Community College District       First Name:        Charles
First Name:                                                       Middle Name: J.
Middle Name:                                                      Last Name:         Crawford
Last Name:                                                        Suffix:
Suffix:                                                           Law Firm Name: Abernathy, Roeder, Boyd & Joplin, P.C.
Pro Se: 0                                                         Address 1:         1700 Rosebud Boulevard
                                                                  Address 2:         Suite 300
                                                                  City:              McKinney
                                                                  State:     Texas                       Zip+4:   75069
                                                                  Telephone:         (214) 544-4000           ext.
                                                                  Fax:       (214) 544-4040
                                                                  Email:     ccrawford@abemathy-law.com
                                                                  SBN:        05018900




                                                         Page 2 of 8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Other Employment
Date order or judgment signed: August 10, 2015                           Type of judgment: Dismissal
Date notice of appeal filed in trial court: November 6, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:       Yes     X No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes X No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes       No

Permissive? (See TRAP 28.3):                      Yes    X No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                          Yes    X No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes   X No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000? Yes                 X No
Judgment or order disposes of all parties and issues:    X Yes          No
Appeal from fmal judgment:                               X Yes           No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance? Yes         X No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                7 Yes        No                If yes, date filed: September 9, 2015
Motion to Modify Judgment:           nYes      X No                 If yes, date filed:
Request for Findings of Fact         7 Yes        No                If yes, date filed: August 28, 2015
and Conclusions of Law:
Motion to Reinstate:
                                     nYes      X No                 If yes, date filed:

Motion under TRCP 306a:
                                     n Yes 7 No                     If yes, date filed:

Other:                               n Yes IF No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:      . Yes . No                    If yes, date filed:

Contest filed in trial court:        1lYes    7 No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained           Overruled             Date of ruling:

                                                                    Page 3 of 8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           Yes X No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     416th District Court                                     Clerk's Record:
County: Collin                                                      Trial Court Clerk:                     County
                                                                                           X1 District
Trial Court Docket Number (Cause No.): 416-04944-2014               Was clerk's record requested?            Yes    X1 No
                                                                    If yes, date requested:
Trial Judge (who tried or disposed of case):                        If no, date it will be requested: ASAP
First Name:       Chris                                             Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes X No   Indigent
Last Name:        Oldner
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:        2100 Bloomdale Road
Address 2 :       Suite 20030
City:              McKinney
State:    Texas                       Zip + 4: 75071
Telephone:     (972) 548-4520           ext.
Fax:
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?          X Yes    7 No
Was reporter's record requested?          Yes X1No

Was there a reporter's record electronically recorded?   7 Yes X No
If yes, date requested:

If no, date it will be requested: ASAP
Were payment arrangements made with the court reporter/court recorder?        Yes     No      Indigent




                                                              Page 4 of 8
XI Court Reporter                                  Court Recorder
IX Official                                  H Substitute

First Name:        Sue
Middle Name:
Last Name:         Maienschein
Suffix:
Address 1:         2100 Bloomdale Road
Address 2:         Suite 20030
City:              McKinney
State:    Texas                           Zip + 4: 75071
Telephone:      (972) 548-4579              ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed: . Yes         R No           If yes, date filed:

Will file: ll Yes     17 No

XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?   . Yes    17 No
If yes, briefly state the basis for your request:


X11. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              Yes El No

If no, please specify:
Has the case been through an ADR procedure?                  Yes     >7 No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?              7 Pre-Trial 7 Post-Trial 7 Other
If other, please specify:

Type of case? Other Employment
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
trial court erred in granting defendant's plea to the jurisdiction

How was the case disposed of?           Dismissal
Summary of relief granted, including amount of money judgment, and if any, damages awarded. defendant's plea to jurisdiction granted
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                           Page 5 of 8
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     7 Yes     >7 No
Does judgment have language that one or more parties "take nothing"?         7 Yes N No
Does judgment have a Mother Hubbard clause? nYes            >7 No
Other basis for fmality? trial court granted defendant's plea to the jurisdiction, disposing of all parties and all claims
Rate the complexity of the case (use 1 for least and 5 for most complex):     H1 H2 H3 H4 H 5
Please make my answer to the preceding questions known to other parties in this case.           H Yes H     No
Can the parties agree on an appellate mediator?       Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                       Telephone                     Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement: Chad M. Ruback



X111. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                   Trial Court:

  Style:

     Vs.




                                                               Page 6 of 8
XIV. Pro Bono Program: (Completlection if filing in the 1st, 2nd, 3rd                3th or 14thlourts of Ap
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the fmancial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             ❑ Yes El No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?               Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your fmancial circumstances to the Pro Bono Committee?         Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your fmancial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




Signature of counsel (or pro se party)                                                    Date:            November 8, 2015



Printed Name: Chad M. Ruback                                                              State Bar No.: 90001244



Electronic Signature: Chad M. Ruback
    (Optional)




                                                               Page 7 of 8
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on November 8, 2015 •



Signature of counsel (or pro se party)                                   Electronic Signature: Chad M. Ruback
                                                                                (Optional)

                                                                         State Bar No.: 90001244
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served: November 8, 2015
Manner Served: eServed

First Name:      Charles

Middle Name: J.
Last Name:       Crawford
Suffix:
Law Firm Name: Abernathy, Roeder, Boyd & Joplin, P.C.

Address 1:       1700 Rosebud Boulevard
Address 2:       Suite 300

City:            McKinney
State Texas                          Zip+4: 75069
 Telephone:     (214) 544-4000       ext.
Fax:      (214) 544-4040
Email: ccrawford@abernathy-law.com
If Attorney, Representing Party's Name: Collin County Community College District




                                                                                                                              Ver. 1.0 7/12



                                                               Page 8 of 8